DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/13/2022 has been entered.
Status of Claims
Claim 2 is cancelled. Independ claim 1 is amended. Claims 9 and 10 are withdrawn. Claims 1 and 3-8 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “chamfer with an angle of 20º to 90º” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “the edge is machined with a chamfer with an angle of 20° to 90°” as recited in claim 1, because there is no enabling disclosure in the instant specification about how the angle of 20° to 90 is defined. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. Claims 3-8 are rejected because of their dependency from claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 "… the edge is machined with a chamfer with an angle of 20° to 90° …” constitutes an indefinite subject matter. It is not clear what “the edge is machined with a chamfer with an angle of 20° to 90°” means. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 3-8 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roger F. Clark (US 20080078321 A1, “Clark”) in view of Cohen et al (US 20100288189 A1, “Cohen”), Charier et al (US 20160130721 A1, “Charier”), Min et al (US 4957711 A, “Min”), Rowland et al (US 20090231597 A1, “Rowland”), Lee et al (US 20130263777 A1, “Lee”), Mackintosh et al (US 20020144649 A1, “Mackintosh”), Hanazawa  et al (US 6231826 B1, “Hanazawa”) and Ast et al (US 4366024 A, Ast”).
Regarding claim 1, Clark (entire document) teaches an apparatus for producing silicon substrates (wafers), a cavity (formed in a furnace 50) (fig 1), a growth tray 27 (crucible) located in the cavity formed by the furnace 50 (casing), the crucible (tray) having a melting zone (figs 1 and 2, 0018, 0019), an overflow ridge 29 (overflow port) (figs 1 and 2, 0019, 0024), a first overflow surface (a middle portion of the growth tray/crucible between portion 29 and portion 26) and a second overflow surface (left portion of the growth tray/crucible) (fig 1 and 2), and the bottom portion of the melting zone (communicating with middle portion of the tray and right portion of the tray in a horizontal direction), the top portion of the overflow port/ridge (positioned in a horizontal direction), the first overflow surface (middle portion of the growth tray/crucible) and the  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Clark teaches the heating assembly as addressed above, but does not explicitly teach the heating assembly comprising two movable heaters. However it is known practice that a plurality of movable heater rods can be moved for producing silicon ribbon as taught by Cohen (fig 3, 0023, 0038, 0041-0043). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Clark by including two movable heaters as suggested by Cohen in order to provide suitable temperature conditions for producing ribbons with certain purity (Cohen 0041-0043).
Clark/Cohen teaches the gas flow assembly as addressed above, but does not explicitly teach a gas guiding graphite member, a quartz exhaust tube and a quartz cooling tube. However Chartier teaches a cooling structure comprising a graphite member mounted on the bottom of a crucible, a cooling inlet/outlet tube (cooling tube), a jacket tube for evacuating gas (exhaust tube), and the exhaust tube is connected with the graphite member (figs 1-3, 0031-0033). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Clark/Cohen per teachings of Chartier in order to provide suitable conditions for example extracting heat and promoting crystal growth (Chartier abstract). Clark/Cohen/Chartier teaches the cooling tube and the exhaust tube, but does not explicitly teach that the cooling tube is nested outside the exhaust tube. However, the mere rearrangement of parts, without any new or unexpected results, is within the ambit In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Clark/Cohen/Chartier teaches the cooling tube and the exhausting tube as addressed above, but does not explicitly teach the cooling tube and the exhaust tube being a quartz cooling tube and a quartz exhaust tube. However it is known practice that a double quartz tube comprising a coolant inlet tube (cooling tube) and outlet (exhausting tube) is formed of quartz as taught by Min (abstract and col 4 lines 56-66). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Clark/Cohen/ Chartier by using the quartz tube as suggested by Min in order to provide a suitable cooling device for crystal growth (Min abstract and col 4 lines 56-66). It is also well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Clark/Cohen/Chartier/Min teaches the melting zone, the overflow port, the first overflow surface and the second overflow surface that are communicated successively in a horizontal direction as addressed above, but does not explicitly teach having a decreasing depth in sequence. However Rowland teaches an apparatus for silicon sheet horizontal growth, wherein a vessel 16 (crucible) comprises a portion having a melt 10 (deepest portion), an overflow port portion (between portion 18 and portion 19), a first overflow surface (close to portion 19), a second overflow surface (close to portion 12) that are have a decreasing depth in sequence (fig 1, 0022-0023). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Clark/Cohen/Chartier/Min per teachings of 
Clark/Cohen/Chartier/Min/Rowland teaches the feeding assembly as addressed above, but does not explicitly teach an graphite assembly. However it is a known practice that graphite material is used for supplying raw material as taught by Lee (0138). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Clark/Cohen/ Chartier/Min/Rowland per teachings of Lee in order to prevent the raw material from being damaged (Lee 0138). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Clark/Cohen/Chartier/Min/Rowland/Lee teaches the second overflow surface of the crucible as addressed above, and further teaches the edge has an inclined angle (Cohen fig 3; Rowland fig 2), but does not explicitly teach a receiving crucible located below an edge of the second overflow surface of the crucible, wherein the edge is machined with a chamfer with an angle of 20° to 90°. However Hanazawa teaches an apparatus, wherein a receiver 31 (crucible) is located below an edge of an overflow surface of a vessel 8b for receiving melt 32 overflowed through an overflow port 14 (fig 
Clark/Cohen/Chartier/Min/Rowland/Lee/Hanazawa teaches the edge with an angle as addressed above, but does not explicitly that the edge is machined with a chamfer with an angle of 20° to 90°. However it is a known practice that an edge portion of a crucible has an angle of between 0 and 90 as taught by Ast (fig 1 col 6 line 67 to col 7 line 19 and claim 7). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Clark/Cohen/ Chartier/Min/Rowland/ Lee/ Hanazawa per teaching of Ast in order to provide a suitable condition for example temperature gradient for crystallization (Ast col 1 lines 5-12; col 6 line 67 to col 7 line 19). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Clark/Cohen/Chartier/Min/Rowland/Lee /Hanazawa / Ast teaches a heat conductive graphite plate 18 is disposed between the heater 15 and the crucible/growth tray 27 (Clark fig 2, 0018 and 0020).
Regarding claim 4, Clark/Cohen/Chartier/Min/Rowland/Lee /Hanazawa / Ast teaches that the heating elements can be moved away or toward the growth tray/ crucible in order to provide suitable temperature conditions (Cohen 0018, 0042), e.g., a distance between the heater and crucible is variable in order to provide suitable In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Clark/Cohen/Chartier/Min/Rowland/Lee /Hanazawa / Ast teaches the heat insulating baffle as addressed above, but does not explicitly teach a thickness in a range of 1 to 3 cm. However it is well settled that merely changing size of the claimed device was not patentable. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 (IV) (A).
Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark/Cohen/Chartier/Min/Rowland/Lee /Hanazawa / Ast as applied to claim 1 above, and further in view of Shudo et al (US 4226834 A, “Shudo”).
Regarding claim 5, Clark/Cohen/Chartier/Min/Rowland/Lee /Hanazawa / Ast teaches the jet and the second overflow surface as addressed above, but does not In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Clark/Cohen/Chartier/Min/Rowland/Lee /Hanazawa / Ast the heat insulating baffle and the second overflow surface as addressed above, but does not explicitly teach a distance between the heat insulating baffle and the second In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark/Cohen/Chartier/Min/Rowland/Lee /Hanazawa / Ast as applied to claim 1 above, and further in view of David N. Jewett (US 4417944 A, “Jewett”), Stalcup et al (US 4410394 A, “Stalcup”).

Clark/Cohen/Chartier/Min/Rowland/Lee /Hanazawa / Ast /Jewett teaches the jet tube as addressed above, but does not explicitly teach that the jet tube has a double-layered structure with an outer layer being made of an isostatically pressed graphite material, and an inner layer being made of ceramic or high-density graphite material. However it is known that coolant passages/channel is formed of laminating a graphite-glass composite material by hot pressing as taught by Stalcup (abstract, col 2 lines 15-41). Therefore it would have been obvious that one of ordinary skill in the art before the prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HUA QI/Primary Examiner, Art Unit 1714